      Case 4:20-cv-00437-P Document 1 Filed 05/05/20               Page 1 of 14 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISON

 5316 SUPERIOR, LLC, d/b/a BUCKS                 §
 WILD,                                           §
                                                 §
         Plaintiff,                              §
                                                 §
 v.                                              §
                                                 §    CIVIL ACTION NO. _________
 THE CITY OF FORT WORTH,                         §
 THE CITY OF FORT WORTH CODE                     §
 COMPLIANCE DEPARTMENT,                          §
 THE CITY OF FORT WORTH POLICE                   §
 DEPARTMENT,                                     §
                                                 §
         Defendants.                             §

               PLAINTIFF’S VERIFIED ORIGINAL COMPLAINT &
      APPLICATION FOR TEMPORARY AND PERMANENT INJUNCTIVE RELIEF

        Plaintiff 5316 Superior, LLC d/b/a Bucks Wild, files this Verified Original Complaint and

Application for Temporary and Permanent Injunctive Relief against the Defendants, the City of

Fort Worth, the City of Fort Worth Police Department and its Code Compliance Department.

                                      NATURE OF SUIT

        1.      This is an action for injunctive relief and money damages pursuant to 42 U.S.C. §

1983 for violations of the First and Fourteenth Amendments to the United States Constitution.

        2.      Plaintiff operates a BYOB restaurant that features exotic dance entertainment.

Under the auspices of enforcing Governor Greg Abbott’s most recent Executive Order GA-18

(“EO 18”), Defendants unlawfully ordered Plaintiff’s business to close its doors under threat of

arrest and prosecution. What reason did Defendants offer for this arbitrary command and threat?

Because Plaintiff operates a “sexually oriented business” that offers entertainment.




                                                -1-
    Case 4:20-cv-00437-P Document 1 Filed 05/05/20                 Page 2 of 14 PageID 2



        3.     Defendants’ arbitrary actions have no bearing in the law or the exigencies of the

coronavirus pandemic. The Governor’s series of executive orders were issued to protect the safety

and health of Texas citizens against the threat of disease, and more recently, to ensure that

commerce in this state may gradually resume in a responsible manner. None of those orders—past

or present—have suspended the United States Constitution or conferred upon municipal officials

the unfettered power to selectively shutter certain businesses because of the expression they offer.

                                            PARTIES

        4.     Plaintiff 5316 Superior, LLC d/b/a Bucks Wild is a Texas limited liability company

doing business in Tarrant County, Texas.

        5.     Defendant City of Fort Worth is a municipality organized under Texas law. It may

be served by delivering a copy of the complaint to the Mayor, City Manager, Clerk, and/or

Secretary for the City at 1000 Throckmorton St., Fort Worth, Texas 76102.

        6.     Defendant City of Fort Worth Police Department is law enforcement agency

organized and existing as a departmental subdivision of the City of Fort Worth. It may be served

by serving the Chief of Police, Fort Worth Police Department, 350 W. Belknap, Fort Worth, Texas

76102

        7.     Defendant City of Fort Worth Code Compliance Department is an agency

organized and existing as a departmental subdivision of the City of Fort Worth. It may be served

by delivering a copy of the complaint to its Director, Brandon Bennett, at 818 Missouri Ave., Fort

Worth, Texas 76104.

                                JURISDICTION AND VENUE

        8.     Pursuant to 28 U.S.C. § 1331, this Court has original jurisdiction over all civil

matters arising under the laws of the United States and has jurisdiction to award damages and grant




                                                -2-
     Case 4:20-cv-00437-P Document 1 Filed 05/05/20                  Page 3 of 14 PageID 3



equitable or other relief. Specifically, this Court has jurisdiction because this is an action arising

under the First and Fourteenth Amendments to the United States Constitution.

       9.      Venue of this case lies in the Northern District of Texas pursuant to 28 U.S.C. §

1391(b) because all events giving rise to the claim occurred within the Northern District of Texas,

Fort Worth Division.

                                              FACTS

       10.     On April 27, 2020, Governor Abbott issued EO 18 relating to the expanded

reopening of certain sectors of the economy as part of the state’s plan to strategically and safely

“Open Texas” in response to the global coronavirus disaster. EO 18 provided that as of Friday

May 1, 2020, certain “Reopened Services” would be allowed to operate even if they were not

“Essential Services.” (Exhibit A, Executive Order, p. 3). “Reopened Services” includes:

               b)      Dine-in restaurant services, for restaurants that operate at up
               to 25 percent of the total listed occupancy of the restaurant;
               provided, however, that (a) this applies only to restaurants that have
               less than 51 percent of their gross receipts from the sale of alcoholic
               beverages and are therefore not required to post the 51 percent sign
               required by Texas law as determined by the Texas Alcoholic
               Beverage Commission….

       11.     EO 18 further provides that “people and businesses should follow the minimum

standard health protocols recommend by the [Department of State Health Services] … and should

implement social distancing … and practice good hygiene, environmental cleanliness, and

sanitation.” (Exhibit A, Executive Order, p. 4).

       12.     Bucks Wild derives less than 50 percent of its gross receipts from the sale of alcohol

because it does not sell alcohol at all—it is a BYOB establishment that offers dine-in restaurant

services. It also happens to feature a form of expressive conduct and entertainment—exotic dance.




                                                 -3-
     Case 4:20-cv-00437-P Document 1 Filed 05/05/20                 Page 4 of 14 PageID 4



       13.     Well before coronavirus altered daily life, Bucks Wild has sold food to its patrons,

advertising on its website that it is open until 2:00 a.m. on weekdays “with the kitchen cooking it

up all night long” and holding a free buffet on every “Super Tuesday.”

       14.     Unsurprisingly, the City of Fort Worth has previously told Bucks Wild that it is a

restaurant, not just a bar. In late 2017, municipal officials informed Bucks Wild that it was subject

to the Fort Worth’s indoor smoking ban because “Restaurants that contain a bar are not considered

a ‘bar’” (Exhibit B). Indeed, as recently as February 13, 2020, the City’s Code Compliance

Department categorized Bucks Wild as a “restaurant” in its inspections database. (Exhibit C).

       15.     Once coronavirus impacted the citizens and businesses of this state, Bucks Wild

abided by the Governor’s orders and temporarily closed its doors to the public. However, with the

announcement of EO 18, Bucks Wild developed a detailed plan to safely reopen its business on

May 1, 2020. The business designed and implemented strict policies derived from the protocols

recommended by the Texas Department of State Health Services (“DSHS”).

       16.     For instance, a staff member is stationed at the front door with a crowd control tally

counter to account for every person who goes in and out of its premises, the purpose of which is

to ensure that Bucks Wild complies with EO 18’s 25 percent occupancy limitation.

       17.     Every person who enters the premises must have their temperature taken with a

handheld temperature scanner. All patrons are required to wear approved masks in order to gain

entry. The same holds true for all personnel, who must also wear masks and gloves as they go

about their work.

       18.     Hand sanitizer stations are positioned throughout the club. Food is served in

disposable containers and with disposable utensils so that potentially contaminated eating surfaces

are not placed in circulation.




                                                -4-
     Case 4:20-cv-00437-P Document 1 Filed 05/05/20                Page 5 of 14 PageID 5




        19.     Once inside, all guests and personnel are required to maintain proper social

distancing. Groups of no more than six people may sit at a table. All tables are spaced apart.

Dancers may only perform on-stage and may not offer ‘table dances’ or otherwise make physical

contact with patrons.

        20.     These are but a few examples of the measures taken. In all ways, Bucks Wild both

qualifies as a Reopened Service and has complied with the requirements and recommendations of

EO 18. The club—a business that supports the livelihoods of numerous individuals—has

endeavored to comply with all existing public health guidelines to protect the safety and health of

its staff and patrons.

        21.     On May 4, 2020, officials with the City of Fort Worth convened a meeting at Bucks

Wild—not to laud these efforts—but to tell the business that it must shutdown.

        22.     At approximately 8:00 p.m., Consumer Health Specialist Crispin Gipson with the

City’s Code Compliance Department appeared at Bucks Wild. Accompanying him was a police

lieutenant with the City of Fort Worth Police Department. The principals of Bucks Wild, Kevin

“Rich” Richardson and Curtis Wise, greeted the officials and asked how they could help them.


                                               -5-
     Case 4:20-cv-00437-P Document 1 Filed 05/05/20                            Page 6 of 14 PageID 6



        23.      Inexplicably, Mr. Gipson informed them that Bucks Wild must immediately close

its doors. When asked for an explanation or some kind of basis for this spontaneous mandate, Mr.

Gipson explained that Bucks Wild must shut down ‘because you are a SOB,’ i.e., a sexually-

oriented business. 1

        24.      Mr. Richardson responded that Fort Worth’s legal department had previously told

him that Bucks Wild is considered a restaurant, that the business has since continued to operate as

a restaurant, and is in compliance with EO 18. None of this fazed Mr. Gipson, who found a new

reason for ordering the business’s closure. According to Mr. Gipson, the City of Fort Worth had

closed down other SOBs that sold alcohol.

        25.      Of course, this rationale did not apply to Bucks Wild because, as Mr. Richardson

explained to the officials, it does not sell alcohol and could not do so even if it so desired as it has

not obtained the requisite permitting from the State of Texas.

        26.      Mr. Gipson—confused as to the fact that Bucks Wild does not have a liquor license

and does not sell alcohol—retreated to place phone calls with his superiors. Upon his return, Mr.

Gipson repeated his original position—the City requires Bucks Wild to close its doors because it

is a SOB that features entertainment.

        27.      When his logic was challenged on the basis that movie theaters feature

entertainment and are allowed to remain open within the limitations set forth in EO 18, Mr. Gipson

explained that the distinction did not matter—he was authorized to order Bucks Wild to shut down

because it is a SOB.




1
  Presumably, this was a reference to the statutory definition of a “Sexually oriented business” which means “a
nightclub, bar, restaurant, or similar commercial enterprise that (A) provides for an audience of two or more
individuals live nude entertainment or live nude performances; and (B) authorizes on-premises consumption of
alcoholic beverages, regardless of whether the consumption of alcoholic beverages is under a license or permit issued
under the Alcoholic Beverage Code.” TEX. BUS. & COM. CODE § 102.051(2)(A)-(B) (emphasis added).


                                                        -6-
     Case 4:20-cv-00437-P Document 1 Filed 05/05/20                Page 7 of 14 PageID 7



       28.     Baffled by this exchange, Mr. Richardson asked what would happen if he refused

the City’s command. The police lieutenant accompanying Mr. Gipson explained that he would

arrest Mr. Richardson and anyone else who continued the operation of the business in his stead.

       29.     With this threat of unlawful arrest levied against him and others, and wanting to

avoid triggering additional police presence at Bucks Wild and spending the night in jail, Mr.

Richardson complied and closed the business down.

       30.     At no time during this conference did the municipal officials inquire as to whether

Bucks Wild was otherwise complying with EO 18, the health and safety protocols recommended

by the DSHS, or any other local or state regulations. The one thing that mattered to the municipal

officials was their unfounded belief that EO 18 somehow granted them the right to order Bucks

Wild’s closure because it is a SOB that features entertainment. Indeed, the only investigation that

municipal officials undertook was to photograph Bucks Wild’s SOB permit before departing.

       31.     Defendants’ actions were completely unlawful. The reality is that Bucks Wild is a

Reopened Service within the plain language of Governor Abbott’s latest EO. It was lawfully

operating when Defendants ordered it to close down. That Bucks Wild offers constitutionally

protected expression does not mean that it has less of a right to operate than any other restaurant

in the State of Texas.

       32.     Plaintiff’s counsel has conferred with Mr. Chris Mosley with the City of Fort Worth

Legal Department regarding the nature of this complaint and the relief sought herein. Mr. Mosley

indicated that he is opposed to the relief sought.




                                                 -7-
    Case 4:20-cv-00437-P Document 1 Filed 05/05/20                  Page 8 of 14 PageID 8



                                     CAUSES OF ACTION

       33.     Over 100 years ago, the Supreme Court explained that states may exercise their

police powers to safeguard the public health and safety against the threat of disease, but that such

power is not unlimited:

       The mode or manner in which those results are to be accomplished is within the
       discretion of the state, subject, of course, so far as Federal power is concerned, only
       to the condition that no rule prescribed by a state, nor any regulation adopted by a
       local governmental agency acting under the sanction of state legislation, shall
       contravene the Constitution of the United States, nor infringe any right granted or
       secured by that instrument. A local enactment or regulation, even if based on the
       acknowledged police powers of a state, must always yield in case of conflict with
       the exercise by the general government of any power it possesses under the
       Constitution, or with any right which that instrument gives or secures.
Jacobson v. Commonwealth of Massachusetts, 197 U.S. 11, 25 (1905).

       34.     Section 1983 provides the vehicle for redress of a violation of constitutional rights.

A person who, acting under color of law, subjects or causes to be subjected any United States

citizen to the deprivation of any rights, privileges, or immunities secured by the United States

Constitution, shall be liable to the party injured in an action at law. 42 U.S.C. § 1983

       35.     At all relevant times and regarding all relevant actions of the Defendants as alleged

in this Complaint, the Defendants were acting in their official capacities, under color of state law,

and pursuant to the official policies, practices and customs of the governmental agencies or entities

which the Defendants respectively represent.

       36.     Defendants, acting under color of law, have subjected and caused Plaintiff to be

subjected to the deprivation of its rights, privileges, or immunities as secured by the First and

Fourteenth Amendments. Specifically, Defendants have violated Plaintiff’s civil rights by ordering

the business to shut down without any legal basis, prior notice or hearing, and by threatening its

representatives with unlawful arrest and imprisonment.




                                                 -8-
     Case 4:20-cv-00437-P Document 1 Filed 05/05/20                 Page 9 of 14 PageID 9



A.     Violation of the First Amendment

       37.     The First Amendment guarantees the right to free expression and association. U.S.

CONST. AMEND. I.

       38.     Plaintiff’s business offers protected expression, i.e., exotic dancing. City of Erie v.

Pap’s A.M., 529 U.S. 277, 289 (2000). Implicit in the right to engage in First Amendment-

protected activities is “a corresponding right to associate with others in pursuit of a wide variety

of political, social, economic, educational, religious, and cultural ends.” Roberts v. United States

Jaycees, 468 U.S. 609, 622 (1984). Defendants’ actions were motivated by a desire to prevent and

preclude Plaintiff from engaging in protected expression without any justifiable reason.

       39.     Indeed, Defendants’ actions amount to a prior restraint. “When public officials are

given the power to deny use of a forum in advance of actual expression … the danger of prior

restraints exists.” Collins v. Ainsworth, 382 F.3d 529, 539 (5th Cir. 2004). In the absence of any

procedural safeguards, Defendants have arbitrarily denied Plaintiff the right to use its premises to

feature expressive conduct and/or because of the type of expression offered.

       40.     Expression loses its meaning with no audience. Ordering Plaintiff to close Bucks

Wild eliminates its patrons’ right of access to protected expression and impinges upon the rights

of the performers who seek to earn a living by engaging in such communicative activities. Virginia

v. American Booksellers Ass’n, Inc., 484 U.S. 383, 392-94 (1988) (observing that vendors of adult

entertainment have standing to assert First Amendment rights of their patrons generally). Plaintiff

has a sufficiently concrete interest in the outcome because the Defendants’ conduct causes it to

suffer economic injury through constriction of its market or function. In ordering the closure of

Bucks Wild without any legitimate justification, Defendants also deprive third-parties of their

expressive and associational rights. See Craig v. Boren, 429 U.S. 190 (1976) (“[V]endors and those




                                                 -9-
     Case 4:20-cv-00437-P Document 1 Filed 05/05/20                Page 10 of 14 PageID 10



in like positions have been uniformly permitted to resist efforts at restricting their operations by

acting as advocates of the rights of third parties who seek access to their market or function”).

B.      Violation of the Fourteenth Amendment—Selective Enforcement/Class of One

        41.     The Equal Protection Clause of the Fourteenth Amendment directs that no state

shall “deny to any person within its jurisdiction the equal protection of the laws.” U.S. CONST.

AMEND.   XIV, § 1.

        42.     Plaintiff has been intentionally treated differently from other similarly situated

restaurants because it features entertainment. On information and belief, other establishments in

the area that offer food services and/or entertainment—e.g., movie theaters and dining

establishments that feature scantily clad waitresses—have not faced arbitrary closure. Defendants

have targeted Plaintiff’s business and disparately applied the facially neutral parameters of EO 18

to close Plaintiff’s business.

        43.     There is no rational basis for the Defendants’ differential treatment of Plaintiff and

its capricious application of EO 18. The closure of Bucks Wild serves no legitimate public safety

purpose whatsoever; coronavirus is spread through person-to-person contact, not socially

distanced forms of expression or communicative activities.

        44.     Through their words and actions, the Defendants have evinced their improper

motivation as driven by an impermissible consideration—the desire to prevent the exercise of a

constitutional right, namely the right of Bucks Wild and its patrons, guests, workers, and visitors

to exercise their rights of association and expression under the First Amendment. The Defendants

use their contorted understanding of EO 18 and the exigencies of the coronavirus pandemic as

arbitrary tools of economic oppression.




                                                 -10-
     Case 4:20-cv-00437-P Document 1 Filed 05/05/20                  Page 11 of 14 PageID 11



C.        Violation of the Fourteenth Amendment—Due Process

          45.    Procedural due process imposes constraints on governmental decisions that deprive

individuals of “liberty” or “property” interests within the meaning of the Due Process Clause of

Fourteenth Amendment. U.S. CONST. AMEND. XIV, § 1. This includes the right to have and use the

property and the benefits from it, as well as the “liberty to operate a legitimate business, free from

arbitrary deprivation by local police acting under the color of state law.” San Jacinto Savings and

Loan v. Kacal, 928 F. 2 d 697, 702 (5th Cir.1991).

          46.    Defendants had no basis in federal, state, or local law to threaten the arrest of Bucks

Wild’s representatives. Nor do they have any basis in the law—pursuant to EO 18 or otherwise—

to unilaterally decide that Bucks Wild must close its doors and terminate its business without

supporting such a draconian decision in any basis or logic.

          47.    Defendants closed Plaintiff’s business without giving it notice or an opportunity to

be heard. Defendants’ decisions were arbitrary, capricious, unjustified by the necessities of the

situation, and executed without reference to any law or procedure. In all ways, the Defendants’

exercise of unfettered and unconstrained authority is a violation of Plaintiff’s right to due process

of law.

                          APPLICATION FOR INJUNCTIVE RELIEF

          48.    Plaintiff seeks a temporary restraining order, preliminary and permanent injunction

precluding Defendants from their unlawful conduct and requiring them to comply with the

following:

          a. arresting or threatening to arrest any employee or representative of Bucks Wild for
             conducting its ordinary business operations;

          b. maintaining a physical presence at Bucks Wild, or within 400 meters of the Bucks Wild
             premises, for longer than thirty minutes, unless investigating criminal activity with
             probable cause;



                                                  -11-
   Case 4:20-cv-00437-P Document 1 Filed 05/05/20                  Page 12 of 14 PageID 12



       c. closing or attempting to close Bucks Wild or impeding its business operations under
          color of Governor Greg Abbott’s Executive Order GA 18;

       d. requiring Defendants to produce all documents and communications relating to
          investigations of Bucks Wild from the time period of May 4, 2020 through May 15,
          2020, and to produce within five days before the hearing on Plaintiff’s temporary
          injunction; and

       e. produce a privilege log and articulate the legal basis for any privilege they assert for all
          documents withheld from subsection d. above, and shall produce it five days before the
          hearing on Plaintiff’s temporary injunction.

       49.     Bucks Wild is entitled to injunctive relief because it has (1) a substantial likelihood

of success on the merits; (2) Defendants’ conduct presents a substantial threat that it will suffer

irreparable injury absent the injunction; (3) this threatened injury outweighs any harm the

injunction might cause the Defendants; and (4) the injunction will not impair the public interest.

       50.     As set forth above, Defendants’ conduct demonstrates that Plaintiff has a

substantial likelihood of success on the merits. Closing a business and threatening the arrest of its

proprietors—expressly because of the content offered and without any form of due process—is a

blatant violation of the Constitution. See Brown v. Texas, 443 U.S. 47 (1979); City of Indianapolis

v. Edmond, 531 U.S. 32 (2000).

       51.     Absent an injunction, Plaintiff will suffer irreparable injury. Businesses have a right

to transact lawful business. The loss of constitutional freedoms for “even minimal periods of time,

unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976).

       52.     Monetary relief is insufficient as a matter of law because the harm Plaintiff will

suffer between now and trial if not allowed to operate will result in the loss of business.

       53.     An injunction will not significantly burden any of the Defendants’ interests because

nothing in the injunction in any way inhibits Defendants’ legal law enforcement function. Indeed,

the public interest strongly favors the issuance of injunctive relief to protect the constitutional




                                                -12-
   Case 4:20-cv-00437-P Document 1 Filed 05/05/20                   Page 13 of 14 PageID 13



rights at stake in this case and to prevent the broader expansion of unfettered state and local

authority deployed under the guise of protecting against the spread of coronavirus.

                                            DAMAGES

        54.     Plaintiff requests all actual damages resulting from, or proximately caused by

Defendants’ actions as described in this Complaint, including attorneys’ fees incurred to mitigate

damages caused by Defendants’ actions. Plaintiff also requests all consequential, out-of-pocket or

reliance, lost profits, restitution, goodwill or business reputation, and loss-of-use damages.

Plaintiff also requests pre-judgment and post-judgment interest on any award of damages along

with its costs of court.

                                       ATTORNEYS’ FEES

        55.     Plaintiff requests payment of its reasonable attorneys’ fees, expert fees, and costs.

42 U.S.C. § 1988.

                                              PRAYER

WHEREFORE, Plaintiff 5316 Superior, LLC d/b/a Bucks Wild respectfully requests judgment be

entered in its favor and that it be awarded the following:

        a.      Temporary restraining order, preliminary and permanent injunctive relief;

        b.      Attorney’s fees and expert fees;

        c.      Costs of suit;

        d.      Prejudgment and post-judgment interest as allowed by law;

        e.      All other relief, in law and in equity, to which plaintiffs may be entitled.




                                                 -13-
   Case 4:20-cv-00437-P Document 1 Filed 05/05/20             Page 14 of 14 PageID 14



                                           Respectfully submitted,

                                           WALLACE & ALLEN, LLP

                                           /s/ Casey T. Wallace
                                           Casey T. Wallace
                                           State Bar No. 00795827
                                           Benjamin W. Allen
                                           State Bar No. 24069288
                                           William X. King
                                           440 Louisiana, Suite 1500
                                           Houston, Texas 77002
                                           Tel: (713) 224-1744
                                           Fax: (713) 227-0104
                                           cwallace@wallaceallen.com
                                           ballen@wallacellen.com
                                           wking@wallaceallen.com
                                           ATTORNEYS FOR PLAINTIFF

                              CERTIFICATE OF SERVICE

        I hereby certify that on May 5, 2020, I served a copy of the Original Complaint on the
following individuals via ECF and email transmission in compliance with the Federal Rules of
Civil Procedure.

       Chris Mosley
       City of Fort Worth Legal Department
       200 Texas St.
       Fort Worth, TX 76102
       Tel: 817-392-7600
       Fax: 817-392-8359
       Chris.mosley@fortworthtexas.gov


                                           /s/ Casey T. Wallace
                                           Casey T. Wallace




                                             -14-
